Citation Nr: 1824420	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Ryan A. Spencer, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The appellant had active service from April 2006 to December 2010. He was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2017, the appellant and his mother testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant testified that he experienced a mental breakdown during his active duty service, which substantially contributed to his discharge for drug abuse. He also testified and submitted evidence that he was not AWOL during the period November 2010 to December 2010, as noted on his DD 214. The appellant's testimony and evidence raises a reasonable possibility of substantiating his claim to the extent that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain all service PERSONNEL records from the appropriate records repositories and associate them with the claims file. If after exhaustive efforts, no records can be identified, so annotate the record.

2. AFTER THE APPELLANT'S SERVICE PERSONNEL FILE IS OBTAINED OR IT HAS BEEN DETERMINED THAT THE FILE IS NOT AVAILABLE, arrange for the claims file and a copy of this remand to be forwarded to an appropriate VA clinician, such as a psychiatrist or psychologist, for an opinion as to whether the Veteran was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in December 2010. The claims file must be reviewed, and the opinion must indicate that such a review took place.

The examiner should provide the following opinions:

(i) Was the appellant's drug abuse during service the result of an acquired psychiatric disability?

 (ii) Did a psychiatric disability cause any of the following: 

a) a prolonged deviation from the appellant's normal behavior; or 

b) an interference with the peace of society; or

c) him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides?

The examiner must provide an explanation for any conclusions reached, and must provide reference to the specific evidence used in the evaluation. If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner is advised that the appellant is competent to report injuries and symptoms, and that the appellant's statements of record must be considered in the provided opinion.

3. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). In particular, the appellant is advised that he may submit any additional medical or non-medical evidence to substantiate his contention that he was insane at the time of the incidents leading to his discharge from military service. 

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).

